Exhibit 10.2
SENIOR MANAGEMENT BONUS PLAN
Effective January 1, 2009
     The Senior Management Bonus Plan (the “Plan”) provides bonuses to certain
members of the Company’s senior management team. Such bonuses are based
50 percent upon the Company’s annual gross revenues and 50 percent upon the
Company’s EBITDA123R / (loss), which is calculated based upon the Company’s
accounting practices, consistently applied and upon GAAP standards applicable to
the Company.
     The Company’s Compensation Committee will identify eligible members of
senior management and establish gross revenue and EBITDA goals for the upcoming
plan year on an annual basis. The Company’s Board of Directors and the
Compensation Committee of the Board reserve the right to modify, terminate or
suspend this plan at any time in the Board or Committee’s sole discretion.

                  Percentage of       Annual Gross       Revenue and Percentage
of Goal Annual     EBITDA123R/ Gross Revenue and     (Loss) portion of
EBITDA123R / (Loss)     Target Bonus
Less than 75%
      0 %
75% to < 85%
      20 %
85% to < 100%
      50 %
100% to < 110%
      100 %
110% to < 120%
      110 %
120% to < 130%
      120 %
130% to < 140%
      130 %
140% to < 150%
      140 %
150% to < 160%
      150 %
160% to < 170%
      160 %
170% to < 180%
      170 %
180% to < 190%
      180 %
190% to < 200%
      190 %
Over 200%
      200 %

 